Exhibit 10.2

 

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into as of
August 8, 2014 by and between Joshua A. Kreinberg (“Employee”), and SPARK
NETWORKS, INC., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, Employee has been employed by the Company as General Counsel and
Company Secretary pursuant to the terms and conditions of that certain
Employment Agreement, dated as of July 2, 2007 between the Company and Employee
and as amended on December 29, 2008 (as amended, the “Employment Agreement”);

WHEREAS, Employee and the Company wish to enter into an agreement concerning his
separation from employment with the Company.

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND RELEASE INCLUDES A GENERAL
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS THAT CAN BE RELEASED.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Employee and the Company acknowledge and agree as follows:

1.        TERMINATION OF EMPLOYMENT AGREEMENT. The parties hereto agree for
purposes of this Agreement, that Employee’s employment with the Company is
terminated by Employee for Good Reason (as defined in the Employment Agreement)
effective as of August 12, 2014 (the “Termination Date”), and that Employee
shall continue to receive his salary, health and other benefits through such
date. Subject to his agreement to cooperate in connection with the transition of
his employment and to cooperate in connection with any legal or administrative
proceedings as provided for in Section 9 below, Employee will not after such
date perform any further duties or render services as an employee or in any
other service capacity to the Company or any of its affiliates, subsidiaries or
parent corporations. In exchange for the payments, benefits, and other
agreements of the Company set forth in this Agreement, Employee and Company
hereby (i) waive any advance notice requirement set forth in the Employment
Agreement and (ii) agree that the Employment Agreement is hereby terminated by
Employee for Good Reason and canceled effective as of the Termination Date with
no compensation, benefits, damages, obligations or other payments owing to
Employee thereafter (other than as specifically set forth in this Agreement).

2.        ACKNOWLEDGMENT OF PAYMENTS DUE. Employee represents he has the full
power and authority to enter into this Agreement and agrees and acknowledges he
has been or will be paid all amounts due and owing as of the execution of this
Agreement, including all wages, earned vacation, paid time off, bonuses, and
Company benefits, less appropriate withholdings, and agrees and understands such
amounts are not consideration for this Agreement. Employee acknowledges that
upon the Termination

 

1



--------------------------------------------------------------------------------

Date, he is no longer entitled to participate in the Company’s executive bonus
program. On August 12, 2014, Employee will receive payment of $20,500, in full
satisfaction of his accrued paid-time-off plus payment of his salary for August
through the Termination Date. .

3.        CONSIDERATION TO EMPLOYEE. The Company shall make the following
payments and provide the following additional benefits and consideration to
Employee:

 

   a.   SEVERANCE BENEFIT. On August 12, 2014, the Company shall pay to Employee
the additional sum of $20,500, and within five (5) business days of the
Effective Date (as defined herein) the Company will pay to Employee a lump sum
payment of $123,000. These aggregate payments are the equivalent of Employee’s
monthly salary for a period of seven months.

 

   b.   OPTIONS. All stock options and other rights to acquire shares of the
Company’s capital stock that have not already vested shall, on the Termination
Date, immediately expire and become null and void. All vested options
(consisting of 234,012 options) shall otherwise remain subject in all respects
to the terms of the option agreement or instrument applicable thereto (the
“Stock Option Agreements”). Employee shall have a period of 180 days from such
time as Employee is no longer subject to the Company’s Insider Trading Policy to
exercise any vested stock options or other similar vested rights to acquire
shares following the Termination Date.

 

   c.   INDEMNIFICATION; D&O INSURANCE. Notwithstanding his termination of
employment with the Company, Employee (i) shall continue to be entitled to the
indemnification rights afforded under the Company’s Amended and Restated
Certificate of Incorporation and Second Amended and Restated Bylaws and that
certain Indemnification Agreement between him and the Company dated as of
July 9, 2007 (the “Indemnification Agreement”), including without limitation
with respect to any services provided under Section 9 of this Agreement, and
(ii) shall remain covered under the Company’s Directors’ and Officers’ Insurance
(“D&O Insurance”) policy until the sixth anniversary of the date on which
Employee ceases to provide services under Section 9 of this Agreement, on no
less favorable terms than are provided to any other director or executive
officer of the Company, with respect to acts occurring prior to termination of
Employee’s service as an officer of the Company, and the Company agrees that
such D&O Insurance policy shall have policy limits at least as high as the
Company’s existing policy.

Employee acknowledges that, pursuant to the terms of the Employment Agreement,
his entitlement to the benefits outlined above are conditioned on his execution
of this Agreement, including the release provisions of Paragraph 4.

4.        TERMINATION OF BENEFITS. Employee’s benefits under the Company’s
health, dental and vision plans will terminate at the end of the month of the
Termination Date as per the terms of the benefit plans. . For purposes of
non-qualified deferred

 

2



--------------------------------------------------------------------------------

compensation plans, Employee’s “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended) shall be deemed
to occur on the Termination Date. Any benefits to which Employee is entitled
under the Company’s non-qualified deferred compensation plan or supplemental
medical reimbursement plan will be paid pursuant to the terms of such plans.
Employee agrees to roll over any vested assets held with the Company’s Fidelity
401K Plan promptly following the Termination Date.

5.        MUTUAL GENERAL RELEASE. Employee, on behalf of himself, his spouse,
successors, heirs, and assigns, hereby forever releases and discharges the
“Company Parties” (as defined below) from all claims of any kind, whatsoever,
that can be released. Accordingly, Employee forever releases and discharges the
Company Parties with respect to, any and all claims, debts, liabilities,
demands, obligations, liens, promises, acts, agreements, costs and expenses
(including but not limited to attorneys’ fees), damages, actions, and causes of
action, of whatever kind or nature, whether known or unknown, fixed or
contingent, arising out of any act or omission occurring before Employee’s
execution of this Agreement. For example, as a result of the general release in
this Section 4, Employee is releasing all claims of any kind that can be
released, arising out of, or related to Employee’s employment and involvement
with, or the ending of employment with the Company, any claims arising from
rights under his Employment Agreement, federal, state and/or local laws,
including but not limited to those related to tax payments or accounting,
ownership in the Company, rights to ongoing profits of the Company, claims of
ownership of the Company’s intellectual property, or any form of retaliation,
harassment or discrimination on any basis, or any related cause of action, and
any labor code provisions, or any other claim of any kind whatsoever, including
but not limited to any claim for damages or declaratory or injunctive relief of
any kind that can be released. Employee understands that the claims he is
releasing might arise under many different laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:

(a) Anti-discrimination statutes, such as Title VII of the Civil Rights Act of
1964, Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive
Order 11,246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Americans With Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state, or local laws
prohibiting discrimination such as such as the California Fair Employment and
Housing Act, which prohibits discrimination in employment based on race, color,
national origin, ancestry, physical or mental disability, medical condition,
marital status, sex, or age employment discrimination.

(b) Federal employment statutes, such as the WARN Act, which requires that
advance notice be given of certain work force reductions; the Employee
Retirement Income Security Act of 1974, which, among other things, protects
employee benefits; the Family and Medical Leave Act of 1993, which requires
employers to provide leaves of absence under certain circumstances; Age
Discrimination in Employment Act (including

 

3



--------------------------------------------------------------------------------

the Older Workers Benefit Protection Act), which prohibits age discrimination;
and any other federal laws relating to employment, such as veterans’
reemployment rights laws.

(c) Other laws, such as any federal, state, or local laws providing workers’
compensation benefits, restricting an employer’s right to terminate employees,
or otherwise regulating employment; any federal, state, or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith; any other federal, state, or local laws
providing recourse for alleged wrongful discharge, tort, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, defamation, and
similar or related claims as well as California Labor Code Section 200 et seq.,
relating to salary, commission, compensation, benefits, and other matters; the
California Workers’ Compensation Act; or any applicable California Industrial
Welfare Commission order.

Notwithstanding the foregoing, nothing in this section is intended to release or
otherwise affect or impair (i) any rights, responsibilities or obligations
arising from, relating to or otherwise concerning this Agreement, (ii) any
rights Employee has to vested benefits or entitlements under any benefit plan of
the Company in accordance with the terms of such plan or arrangement, (iii) any
rights Employee has to indemnification and advancement of expenses in accordance
with the Company’s governing documents and the Indemnification Agreement, and
(iv) any rights Employee has to coverage under directors’ and officers’
insurance policies of the Company.

“Company Parties” means the Company, and its past, present and future officers,
directors, owners, employees, administrators, members, shareholders, agents,
successors, subsidiaries, insurers, parents, partners, associates, assigns,
representatives, attorneys and all other affiliated or related entities as well
as their predecessors, their affiliates, and each of their respective past,
present and future officers, owners, employees, administrators, members,
shareholders, agents, successors, subsidiaries, insurers, parents, partners,
associates, assigns, representatives, and attorneys, in any and all capacities
(including, but not limited to the fiduciary, representative, or individual
capacity of any released person or entity), and any entity owned by or
affiliated with any of the foregoing. Any and all of the Company Parties may
exercise the right to enforce this Agreement. If any claim is not subject to
release, to the extent permitted by law, Employee waives any right or ability to
be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on such a claim in which the Company or any Company Parties identified in
this Agreement is a party.

Subject to this Agreement becoming effective, the Company Parties irrevocably
and unconditionally release and forever discharge Employee from any and all
claims, including without limitation, any claims based upon contract, tort, or
under any federal, state, local or foreign law, that the Company Parties may
have, or in the future may possess, arising out of any aspect of Employee’s
employment relationship with and service as an employee, officer, director,
manager or agent of the Company or any of its subsidiaries, or the termination
of such relationship or service, that occurred, existed or arose on or prior to
the Company’s execution of this Agreement. The Company

 

4



--------------------------------------------------------------------------------

represents and warrants that it has not assigned any of the claims being
released under this Agreement and that it has not filed any proceeding relating
to Employee’s employment or the termination thereof.

6.        SECTION 1542. It is Employee’s intention that his execution of this
Agreement will forever bar every claim, demand, cause of action, charge and
grievance against the Company and Company Parties existing at any time prior to
and through the date of execution of this Agreement. Because of Employee’s
intention, Employee expressly waives any and all rights or benefits which he may
have under the provisions of California Civil Code Section 1542, which provides
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Employee further waives and relinquishes all rights and benefits he may have
under any other statutes or common law principles of similar effect that can be
waived.

7.        NO LAWSUITS. Employee warrants and represents that he has not filed
any claims, charges, complaints or actions against any Company, Company Parties,
or assigned or transferred or purported to assign or transfer to any person or
entity all or any part of or any interest in any claim released under this
Agreement. Employee also agrees that if any claim is prosecuted in his name
before any court or administrative agency that he waives and agrees not to take
any award or other damages from such suit with the exception of any claim for
unemployment insurance benefits.

8.        CONTINUING OBLIGATION UNDER COMPANY’S INSIDER TRADING POLICY. Employee
agrees to continue to be bound by the Company’s insider trading policy, as in
effect as of the date hereof.

9.        OBLIGATION TO PROVIDE TRANSITION ASSISTANCE. Prior to the termination
of Employee’s employment, he will work full-time, cooperate with the Company in
his tasks and the transition of his employment.

10.      RETURN OF PROPERTY. Except as otherwise agreed to by the Company in
writing, Employee expressly agrees that, promptly after the Termination Date, he
will return to the Company all Company property, including, but not limited to,
any and all files, computers, computer equipment and software and diskettes,
documents, papers, records, accords, notes, agenda, memoranda, plans, and other
books and records of any kind and nature whatsoever containing information
concerning the Company or its customers or operations. Notwithstanding the
foregoing, Employee shall not be required to return his rolodexes, personal
diaries, calendars or correspondence or other documents or property that was
given to him with the intention that it would become his property.

 

5



--------------------------------------------------------------------------------

11.      POST-TERMINATION COVENANTS. Employee hereby agrees that he shall not,
for a period of (12) months from the date hereof, for whatever reason, directly,
either as a principal, agent, employee, employer, shareholder, partner, or in
any other capacity, solicit or attempt to cause any customer of the Company (or
any subsidiary, affiliated, or holding companies) not to do business with the
Company, nor shall Employee directly and knowingly solicit or attempt to solicit
for employment, employ or disaffect any other employee of the Company (or any
subsidiary, affiliated, or holding companies), other than through normal
recruiting efforts applied generally to the public. In the event of a breach or
threatened breach by Employee of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity, shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Employee or by
Employee’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with him.
Employee further agrees that, for a period of two years from the date hereof, he
will not initiate, promote, conduct or support a proxy contest that is adverse
to the Company or that challenges a slate of directors nominated by the
Company’s Board of Directors.

12.      NO ADMISSION. Nothing in this Agreement shall be deemed to constitute
an admission or evidence of any wrongdoing or liability on the part of the
Company or Employee and the parties agree that neither this Agreement nor any of
the terms or conditions contained herein may be used in any future dispute or
proceeding between the parties except one to enforce the terms of this
Agreement. The foregoing sentence shall not apply in any proceeding to enforce
this Agreement.

13.      CONFIDENTIALITY. Employee acknowledges that, in and as a result of his
employment, he has made use of, acquired, and/or added to the confidential
information of special and unique nature and value relating to such matters as
the Company’s non-public trade secrets, systems, procedures, manuals, customer
information, confidential reports and lists of clients, as well as the nature
and type of services rendered by the Company and the equipment and methods used
by the Company (collectively the “Confidential Information”). Employee covenants
and agrees that he shall not, at any time, directly divulge or disclose, or use
for any purpose whatsoever, any of such Confidential Information which has been
obtained by or disclosed to him as a result of his employment by the Company,
except to the extent necessary to perform Employee’s continuing obligations to
the Company as described herein, to enforce or defend his rights under this
Agreement or the Indemnification Agreement, or pursuant to the final, binding
order or requirement of a court, administrative agency or other governmental
body, provided Employee has provided Company with reasonable opportunity to
oppose such order or requirement. Confidential Information does not include any
information that has become publicly and widely known and made generally
available through no wrongful act of Employee. In the event of a breach or
threatened breach by Employee of any of the provisions of this paragraph, the
Company, in addition to and not in limitation of any rights, remedies or damages
available to the Company at law or in equity shall be entitled to injunctive
relief in order to prevent or to restrain any such breach by Employee, or by
Employee’s partners, agents, representatives, servants, employers, employees
and/or any and all persons directly or indirectly acting for or with him.

 

6



--------------------------------------------------------------------------------

14.      MUTUAL NON-DISPARAGEMENT. Employee agrees that he will not at any time
defame, disparage, or impugn the reputation of the Company or its services,
business affairs or financial condition, or any of the Company’s directors,
officers, employees, or representatives in any future communications with any
person or entity, and the Company agrees not to defame, disparage or impugn the
reputation of Executive to any third parties. Company agrees to respond to any
employment inquiries about Employee by (1) stating that Company policy is to
provide only dates of employment, position held, and confirmation of annual
salary/wages and (2) then to provide same. “Disparage,” as used in this
Agreement means to make any statement, written or oral, that casts another party
in a negative light, or implies or attributes any negative quality to another
party. Neither this section nor anything in this Agreement shall prohibit either
party from making truthful statements to governmental agencies or authorities as
may be required or permitted by law.

15.      TAX AND WITHHOLDING. The parties hereto agree and acknowledge that the
Company shall have the right to withhold from any payments made to Employee any
and all amounts that are necessary to enable the Company to satisfy any
withholding or other tax obligation that arises in connection with such payments
or benefits, and the Company shall report any such amounts that it determines
are compensation income on Form W-2. Notwithstanding the foregoing, any federal,
state and/or local income, personal property, franchise, excise or other taxes
owed by Employee as a result of the payments or benefits provided under the
terms of this Agreement shall be the sole responsibility and obligation of
Employee.

The Company hereby informs Employee that the federal, state, local, and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to change.
Employee acknowledges and understands that Employee should consult with his or
her own personal tax or financial advisor in connection with this Agreement and
its tax consequences. Employee understands and agrees that the Company has no
obligation and no responsibility to provide Employee with any tax or other legal
advice in connection with this Agreement and its tax consequences. Employee
agrees that Employee shall bear sole and exclusive responsibility for any and
all adverse federal, state, local, and/or foreign tax consequences (including
without limitation any and all tax liability under Section 409A) of this
Agreement to which he may be subject under applicable law. The Company shall
bear sole and exclusive responsibility for any and all adverse federal, state,
local, and/or foreign tax consequences (including without limitation any and all
tax liability under Section 409A) of this Agreement to which the Company may be
subject under applicable law.

16.      NO ORAL MODIFICATION. This Agreement may not be changed orally and no
modification, amendment or waiver of any provision contained in this Agreement,
or any future representation, promise or condition in connection with the
subject matter of this Agreement shall be binding upon any party hereto unless
made in writing and signed by both parties.

 

7



--------------------------------------------------------------------------------

17.      RESOLUTION OF DISPUTES. Any disputes arising out of or relating to this
Agreement shall, at the election of either party, be resolved by arbitration, to
be held in Los Angeles, California in accordance with the JAMS Employment
Arbitration Rules & Procedures. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. In any action or
proceeding brought in connection with this Agreement, the successful party shall
be entitled to recover reasonable attorneys’ fees in addition to its costs and
expenses.

18.      INTEGRATION. This Agreement is entered into without reliance upon any
statement, representation, promise, inducement or agreement not expressly
contained within the terms hereof. This Agreement (together with the
Indemnification Agreement and the Option Award Agreements) constitutes the
entire agreement between the parties and supersedes all prior oral or written
agreements concerning their employment relationship, regardless of the adequacy
of consideration. The Company shall have no obligation to make any payment or do
any act other than as specifically set forth herein. The terms of this Agreement
are contractual and not mere recitals.

19.      SEVERABILITY. If any court of competent jurisdiction holds any
provision of this Agreement invalid or unenforceable, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

20.      GOVERNING LAW. This Agreement is made and entered into, and shall be
subject to, governed by, and interpreted in accordance with the laws of the
State of California and shall be fully enforceable in the courts of that state,
without regard to principles of conflict of laws.

21.      SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of
and shall be binding upon the parties hereto and their respective heirs,
administrators, representatives, executors, successors and permitted assigns,
including but not limited to (i) with respect to the Company, any entity with
which the Company may merge or consolidate or to which the Company may sell all
or substantially all of its assets, and (ii) with respect to Employee, his
executors, administrators, heirs and legal representatives.

22.      COUNTERPARTS. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the effect of a signed original.
Facsimile signatures shall have the same force and effect as original
signatures.

23.      REVOCATION. Employee acknowledges that he has been given twenty-one
(21) days to review and consider this agreement before signing it. Employee
understands that he may use as much or as little of this period as he wishes
prior to signing the Agreement. Additionally, in order to comply with the Older
Workers Benefits Protections Act and effectuate the release by Employee of any
potential claims under the Federal Age Discrimination in Employment Act of 1967
(“ADEA”), Employee agrees that: (1) he is waiving and releasing any rights he
may have under the ADEA in exchange for consideration paid; (2) he acknowledges
that the consideration given for this waiver and

 

8



--------------------------------------------------------------------------------

release is in addition to anything of value to which he was already entitled;
(3) he has carefully reviewed this Agreement understands the terms and
conditions it contains; (4) by entering into this Agreement, he is giving up
potentially valuable legal rights and he intends to be bound by all the terms
and conditions set forth in this Agreement; (5) he is entering into this
Agreement freely, knowingly and voluntarily; (6) he has been advised to consult
with his legal counsel before executing this Agreement and has actually
consulted legal counsel before executing this Agreement; and (7) he may revoke
the release of any ADEA claims, within seven (7) days of the date of Employee’s
signature to this Agreement. Revocation must be made by delivering a written
notice of revocation to Company, which must be received no later than the close
of business on the seventh (7th) calendar day (or the next business day
thereafter, if the seventh (7th) calendar day is not a business day) (the
“Effective Date”). If Employee revokes this Agreement in any way, the Company
shall have no obligation to provide Employee the Severance Payment or any other
benefits under this Agreement.

24.      ACKNOWLEDGMENT OF KNOWING AND VOLUNTARY RELEASE. Employee acknowledges
that he has read and understood the terms of this Agreement and that he is
executing it voluntarily. Employee acknowledges that he has been encouraged, and
has had the opportunity, to consult with counsel of his choice regarding this
Agreement.

25.      NOTICES. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at 11150
Santa Monica Boulevard, Suite 600, Los Angeles, CA 90025, Attention: Chief
Executive Officer, and to Employee at Hughes Hubbard & Reed LLP, One Battery
Park Plaza, New York, New York 10004, Attention: Spencer L. Harrison, Esq.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
Release as of the date first above written.

 

SPARK NETWORKS, INC. Michael J. McConnell Name:     Michael J. McConnell Title:
    Chairman JOSHUA A. KREINBERG /s/ Joshua A. Kreinberg